Citation Nr: 1312146	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to October 1951 and from July 1955 to March 1959.  He also served in the U.S. Marine Corps from January 1952 to October 1954.  The Veteran was awarded the Purple Heart Medal for sustaining a combat wound during his service in Korea.     

The issue on appeal first came to the Board of Veterans' Appeals (Board) from June 2009, July 2009, and December 2009 rating decisions issued by the RO, which all denied service connection for PTSD.  The Veteran filed a Notice of Disagreement (NOD) in December 2009, expressing disagreement with the denials of service connection for PTSD.  

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012.  These records are not present in the claims folder.  

In any event, in the November 2012 Supplemental Statement of the Case (SSOC), the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is shown to have served in Korea as a basic infantryman in the U.S. Marine Corps from May 1953 to July 1954.  

2.  The Veteran engaged in combat with the enemy during his service in the Korea.  He has a Purple Heart Medal from a combat wound and witnessed the dead bodies of American and Korean soldiers.  His combat stressors are consistent with the places, types, and circumstances of the Veteran's Army service as a basic infantryman in the U.S. Marine Corps.  

3.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service combat stressors from Korea.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD is due to disease or injury was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

For the service connection for PTSD issue, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the service connection for PTSD issue, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



Governing Laws and Regulations for PTSD

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also 38 C.F.R. § 3.303(a).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

That is, with regard to combat, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In other words, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Analysis - Service Connection for PTSD

The Veteran contends that his PTSD is the result of combat-related stressors related to his service in Korea in the early 1950s.  He states that, while serving as an infantryman, his unit was subject to periods of artillery and mortar attacks from the enemy.  In one such instance in July 1953, he was wounded by enemy shrapnel in the right leg.  He also reports frequently seeing the bodies of dead U.S. Marines and Korean soldiers.  In any event, the Veteran alleges PTSD-related symptoms since service to include nightmares, insomnia, anger, flashbacks, intrusive thoughts, avoidance of crowds, hypervigilance, depression, violent acts, and anxiety.  See August 2009 VA treating psychologist letter; February 2009 VA psychological examination; December 2008 claim; September 2009 stressor statement; February 2013 representative statement.

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD.

The service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD.  But as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  Notably, however, an STR psychiatric examination dated in March 1959 by the Mental Hygiene Conservation Service of the 82nd Airborne Division was conducted.  At that time the Veteran was diagnosed to have aggressive reaction, chronic and moderate.  

The Veteran was noted to have had a long history of altercations during service, often under the influence of alcohol.  He had several court martial due to assaults on other officers and his wife and sister.  He reported having symptoms of insomnia, excessive drinking, and nervousness.  Discharge was recommended by the military physician.  

The service personnel records (SPRS) document that an administrative discharge from the U.S. Army was granted in 1959, under honorable conditions.  It was noted that he had a character and behavior disorder.  

During 1958 and 1959 the Veteran underwent two summary court martial.  In February 1958, he received a general court martial due to assaults on his wife and sister, as well as disrespect towards a commanding officer.  He was reduced in rank and confined to prison for four months.  His court martial reports indicated that he had a belligerent and aggressive attitude towards other soldiers.  

With regard to combat, the Veteran's SPRs and DD Form 214 equivalent confirm that he served in Korea from May 1953 to July 1954.  During this time, he was assigned to 1st Battalion, 2nd Marines Division of the U.S. Marine Corps.  His SPRs and DD Form 214 document that he received medals and awards such as the Purple Heart Medal, among others.  This medal is prima facia evidence of combat exposure.  

His DD Form 214 and SPRs reveal a military occupational specialty (MOS) of basic infantryman, supportive of combat exposure.  His SPRs noted he was wounded in action in July 1953 in Korea.  He participated in action against the enemy on the western Korean front.  In addition, the March 1959 psychiatric report by the Mental Hygiene Conservation Service noted that the Veteran "saw considerable combat duty in Korea."  

The Veteran is already service-connected for a combat scar wound to the right leg as well.  In addition, the Veteran has also credibly related his combat experiences to VA and private medical personnel.  

There is no clear and convincing evidence to the contrary of no combat, and the Veteran's claimed combat stressors are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b).  Therefore, there is sufficient evidence the Veteran engaged in combat during his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  As such, the Veteran's lay assertions are confirmed.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Now, the Veteran must still present evidence etiologically linking a current diagnosis of PTSD to his confirmed combat stressors in service.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service combat stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The medical evidence of record on this determinative issue of nexus is mixed.  It includes VA group and individual psychiatric therapy treatment notes dated from 2009 to 2012, an August 2009 VA letter from a treating psychologist, a September 2010 private psychological evaluation from Dr. H.J.C, Ph.D, and VA psychological examinations dated in February 2009, October 2009, and September 2010.         

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable evidence, from 2009 to 2012, the Veteran has participated in individual and group psychotherapy for PTSD.  This clinical treatment is documented throughout the record.  

The VA psychiatrists, psychologists, and other medical personnel who have treated him on numerous occasions have assessed PTSD as the result of his combat military experiences in Korea.  In other words, they did not question the credibility of his PTSD diagnosis or treatment.  He has taken medication for PTSD and received group and individual psychotherapy.  It was noted however that the Veteran was not fully cooperative with his PTSD treatment.  See e.g., May 2010 VA psychology note.  VA treatment notes dated in 2011 and 2012 on Virtual VA confirm that he is again participating in VA PTSD group coping therapy.  

As to the favorable evidence, an August 2009 VA letter from a treating psychologist (Dr. B.W., Ph.D) indicated that the Veteran met the DSM-IV criteria for PTSD, which is due to his combat experiences in the Korean War.  Dr. B.W. had treated the Veteran for five months in individual psychotherapy by the time of this letter.  He was familiar with the Veteran's history.  

Dr. B.W. discussed the unfavorable February 2009 VA examiner's conclusions that the Veteran did not have PTSD, but rather was upset at events surrounding his in-service court martial.  Dr. B.W. observed that, after working with the Veteran further, more long-term PTSD symptoms were identified such as violent acting out confirmed by his wife and family.  His PTSD symptoms included traumatic memories, anger, nightmares, heavy drinking, intrusive thoughts, crowd avoidance, hypervigilance, and long-term employment difficulties.

As to the favorable evidence, a September 2010 private psychological evaluation from Dr. H.J.C. determined that the Veteran has chronic, severe PTSD with depressive features.  The Veteran was seen for seven evaluation sessions, prior to a diagnosis of PTSD being rendered.  He met the DSM-IV criteria for PTSD according to Dr. H.J.C.  He had the primary PTSD characteristics: reexperiencing, hyperarousal, avoidance, and numbing.  His traumatic in-service stressors that caused these PTSD symptoms included his battle wound, receiving mortar fire, and exposure to dead and wounded Americans and enemy combatants.  

The Veteran's history of domestic violence also supported his PTSD diagnosis.  Dr. H.J.C. criticized the VA examiner's unfavorable opinion for failing to consider the impact of the Veteran's combat experiences.  Dr. H.J.C. asserted that, during service, the Veteran might have suffered from a combat-related disorder, as opposed to a personality or character disorder.  The Veteran might have used alcohol to numb his PTSD symptoms.  

Thus, in light of the above, there is medical evidence of a link between current PTSD symptomatology and elements of the claimed in-service combat stressors.  38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  This medical evidence appear to diagnose PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  

The Veteran's combat stressors are confirmed and credible.    These VA and private medical opinions are favorable to the Veteran, and provide probative evidence in support of the PTSD claim.  They also address some of the unfavorable evidence of record, providing distinguishing arguments. 

As to the unfavorable evidence, the Veteran underwent VA psychological examinations in February 2009, October 2009, and September 2010 with three different VA psychologists.  Each one opined that the Veteran's symptoms did not meet the DSM-IV diagnostic criteria for PTSD.  The examiners conceded that the Veteran was exposed to traumatic stressors by way of combat; however, the Veteran did not manifest sufficient symptoms to warrant a diagnosis of PTSD.   

As to the unfavorable evidence, the February 2009 VA psychological examiner identified the source of the Veteran's stress as his court martial, as opposed to his PTSD combat stressors.  If the Veteran resolved his concerns about his court martial, his overall emotional distress would likely lessen.  His military trauma from combat was overridden by the stress of the court martial.  No psychiatric diagnosis was rendered by the February 2009 VA examiner.  

As to the unfavorable evidence, the October 2009 VA psychological examiner diagnosed adjustment disorder with anxiety, but not PTSD.  Personality disorder with narcissistic and antisocial traits was also diagnosed.  The examiner noted that from the Veteran's interview that he experienced more discomfort from his reaction to the court martial than his combat experiences in Korea.  His experiences did not comprise a complex of PTSD symptoms that had interfered his ability to function in occupational or social areas.  There was more of a sense of distance in
time between the combat events than there was in the Veteran's accounting of his court martial.  In this regard the court martial bore the feature of a trauma in the absence of processing of the event.  His depiction of that experience had been referred to as 'lacking the benefit of the passage of time.'  In essence the Veteran acted as though the court martial event had recently occurred.  To this extent, the stressor event for the Veteran, the court martial, still held a characteristic of a stressor, which he had yet to resolve.

The October 2009 VA psychological examiner noted that the Veteran's behavior of opposition beginning in childhood was the result of abandonment by his father, abuse, and restrictive maternal parenting.  The Veteran started drinking prior to entering his military service.  The Veteran exhibited many symptoms according to the examiner that were incongruent with a PTSD diagnosis, such as a close relationship with friends and family.  His anger, violence, and insincerity in relationships were reflective of his personality disorder diagnosis.  His alcohol dependence played a critical role in his violent tendencies.  Many of his psychiatric symptoms began prior to service as part of his personality disorder.  

As to the unfavorable evidence, the September 2010 VA psychological examiner remarked that upon objective testing, the Veteran scored a 43 on the PCL-C test, which was not consistent with a diagnosis of PTSD.  Rather, the Veteran had a diagnosis of adjustment disorder with mixed anxiety and depression, and personality disorder NOS.  

The Veteran in the interview did not provide a history of combat trauma that was consistent with previous reports, thus lessening the import of his combat stressors.  Also, his number and intensity of symptoms was not consistent with a PTSD diagnosis.  His adjustment disorder and personality disorder reflected continued difficulties stemming from his childhood and long-standing personality attributes present prior to service.  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, there is an approximate balance of the positive and negative evidence.  Certain elements of both the positive and negative medical opinions in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  But importantly, the Board finds that the Veteran experienced traumatic, combat-related stressors in Korea as the result of his duties as an infantryman, providing strong evidence in support of his PTSD claim.  The Veteran's statements about these stressors are credible and confirmed by his SPRs.  

In light of the contrasting, yet equally probative medical opinions in the present case, the benefit of the doubt must be resolved in the Veteran's favor.  Thus, on this record, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In making this determination, the Board has considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this regard, the Veteran has been diagnosed with a mixed personality disorder with antisocial and narcissistic traits by the October 2009 and September 2010 VA psychological examiners.  His personality disorder existed prior to service, since childhood according to the VA examiners.  

With regard to his personality disorder diagnosis, congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature." VAOPGCPREC 82-90.  Consequently, service connection is not warranted for the Veteran's personality disorder.   

In addition, the Veteran has been diagnosed with an adjustment disorder with mixed anxiety and depression by the October 2009 and September 2010 VA psychological examiners.  This disorder was linked to his childhood experiences, as well as to his in-service court martial.  It was not related to any other event or incident of service.  

With regard to his in-service court martial, the Board emphasizes that the proximate cause of the court martial was the Veteran's own willful misconduct.  38 C.F.R. § 3.1(n)(3).  It follows that his adjustment disorder was not due to disease or injury that was incurred or aggravated in the line of duty, since it was the result of in-service willful misconduct.  See 38 C.F.R. §§ 3.1(m), (n), 3.301.  Service connection is therefore not warranted for the adjustment disorder.  

The Veteran also had a previous alcohol abuse disorder, but it has been in full remission, with no active symptomatology for several decades.  


ORDER

Service connection for PTSD is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


